Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT

TO

SENIOR SECURED REVOLVING CREDIT AGREEMENT

This SECOND AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of
May 7, 2020 (this “Amendment”), is entered into by and among Bank of America,
N.A., individually as a Lender, as administrative agent (in such capacity,
“Administrative Agent”) for itself and any other financial institution which is
a party hereto as a lender (each such financial institution is referred to
hereinafter individually as a “Lender” and collectively as the “Lenders”), and
as collateral agent (in such capacity, “Collateral Agent”) for the Lenders, the
Lenders, PBF Holding Company LLC, a Delaware limited liability company
(“Holdings”), Delaware City Refining Company LLC, a Delaware limited liability
company (“Delaware City”), Paulsboro Refining Company LLC, a Delaware limited
liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited
liability company (“Toledo”), Chalmette Refining, L.L.C., a Delaware limited
liability company (“Chalmette”), Torrance Refining Company LLC, a Delaware
limited liability company (“Torrance”), and Martinez Refining Company LLC, a
Delaware limited liability company (“Martinez Refining” and, together with
Holdings, Delaware City, Paulsboro, Toledo, Chalmette and Torrance, the
“Borrowers” and each individually, a “Borrower”) and the other Loan Parties set
forth on the signature pages hereto.

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent are parties to that certain Senior Secured Revolving Credit Agreement,
dated as of May 2, 2018 (as amended by that certain First Amendment to Senior
Secured Revolving Credit Agreement, dated as of February 18, 2020, but before
giving effect to the amendments contemplated hereby, the “Existing Credit
Agreement”, and as amended by this Amendment, the “Amended Credit Agreement”);

WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement as set forth herein; and

WHEREAS, the Lenders are desirous of amending certain provisions of the Existing
Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1.    DEFINED TERMS.  Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Existing Credit Agreement.

SECTION 2.    AMENDMENTS.  Subject only to the satisfaction of the conditions
set forth in Section 3 hereof, effective as of the Second Amendment Effective
Date (as defined in Section 3 hereof), the Borrowers, the other Loan Parties and
the Lenders agree that Section 6.01(bb) of the Existing Credit Agreement shall
be amended and restated in its entirety as follows: “(bb) general Indebtedness
not otherwise permitted by this Section 6.01 in an aggregate amount not to
exceed the greater of (x) $100,000,000 and (y) 20% of Total Assets (as
determined on the date of incurrence of such Indebtedness) outstanding at any
time;”.



--------------------------------------------------------------------------------

SECTION 3.    EFFECTIVENESS.  This Amendment shall become effective as of the
first date on which each of the following conditions has been satisfied or
waived (the “Second Amendment Effective Date”):

(a)    The Administrative Agent shall have received counterparts of this
Amendment that, when taken together, bear the signatures of (i) the Borrowers,
(ii) each other Loan Party and (iii) the Required Lenders.

(b)    The reasonable and documented out-of-pocket fees and disbursements of
Winston & Strawn LLP, as legal counsel to the Administrative Agent, to the
extent invoiced to the Borrower prior to the date of this Amendment, shall be
paid by the Borrowers.

(c)    Immediately after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

SECTION 4.    REPRESENTATIONS AND WARRANTIES.  Each Loan Party hereby represents
and warrants that:

(a)    (i) The representations and warranties contained in the Loan Documents
shall be true and correct in all material respects (except for those
representations or warranties that are conditioned by materiality, which shall
be true and correct in all respects) on and as of the Second Amendment Effective
Date to the same extent as though made on and as of such date, except to the
extent the such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except for those representations or warranties
that are conditioned by materiality, which shall have been true and correct in
all respects) on and as of such earlier date; and (ii) immediately prior to, and
after giving effect to, this Amendment and the transactions contemplated hereby,
no Default or Event of Default has occurred and is continuing, except the
representations and warranties contained in Section 3.04(a) of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to Section 5.01(a) or 5.01(b) of the Credit Agreement, as
applicable.

(b)    Each Loan Party has all requisite corporate or limited liability company
(or equivalent) power and authority to enter into this Amendment and to carry
out the transactions contemplated hereby. The execution, delivery and
performance of this Amendment have been duly authorized by all necessary
corporate or limited liability company (or equivalent) action on the part of
each Loan Party that is a party hereto. The Amendment has been duly executed and
delivered by each Loan Party that is a party thereto and when executed and
delivered by each Loan Party, will constitute the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 5.    EFFECTS ON LOAN DOCUMENTS.

(a)    By its execution of this Amendment, Martinez Refining assumes all of the
rights, responsibilities and obligations of a Borrower under the Amended Credit
Agreement and agrees to all the terms and provisions of the Amended Credit
Agreement applicable to it as a Borrower thereunder.

(b)    On and after the effectiveness of this Amendment, each reference in any
Loan Document, and in any other document or instrument incidental thereto, to
the Existing Credit Agreement shall mean and be a reference to the Amended
Credit Agreement, and each reference in the Existing Credit Agreement to “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and words of similar
import shall mean, from and after the Second Amendment Effective Date, the
Amended Credit Agreement.

 

2



--------------------------------------------------------------------------------

(c)    Except as specifically amended herein, all Loan Documents shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.

SECTION 6.    NON-RELIANCE ON AGENTS.  Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment. Each Lender also
acknowledges that it will, without reliance upon the Agents or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own credit decisions in taking or not taking
action under or based upon this Amendment, the Amended Credit Agreement, any
other Loan Document, any related agreement or any document furnished hereunder
or thereunder.

SECTION 7.    MISCELLANEOUS.

(a)    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile or other electronic transmission of
an executed counterpart of a signature page to this Amendment shall be effective
as delivery of an original executed counterpart of this Amendment.

(b)    If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(c)    Each of the parties hereto hereby agrees that Sections 10.09 and 10.10 of
the Existing Credit Agreement are incorporated by reference herein, mutatis
mutandis, and shall have the same force and effect with respect to this
Amendment as if originally set forth herein.

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

PBF HOLDING COMPANY LLC, as a Borrower By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

DELAWARE CITY REFINING COMPANY LLC, as a Borrower By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

PAULSBORO REFINING COMPANY LLC, as a Borrower By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

TOLEDO REFINING COMPANY LLC, as a Borrower By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

CHALMETTE REFINING L.L.C., as a Borrower By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

TORRANCE REFINING COMPANY LLC, as a Borrower By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

[Signature Page to Second Amendment to Senior Secured Revolving Credit
Agreement]



--------------------------------------------------------------------------------

MARTINEZ REFINING COMPANY LLC, as a Borrower By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

PBF POWER MARKETING, LLC, as a Subsidiary Guarantor By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

PBF INVESTMENTS LLC, as a Subsidiary Guarantor By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

PBF FINANCE CORPORATION, as a Subsidiary Guarantor By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

PBF SERVICES COMPANY LLC, as a Subsidiary Guarantor By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

PBF ENERGY WESTERN REGION LLC, as a Subsidiary Guarantor By:   /s/ John E. Luke
 

Name:  John E. Luke

Title:    Treasurer

 

[Signature Page to Second Amendment to Senior Secured Revolving Credit
Agreement]



--------------------------------------------------------------------------------

TORRANCE LOGISTICS COMPANY LLC, as a Subsidiary Guarantor By:   /s/ John E. Luke
 

Name:  John E. Luke

Title:    Treasurer

 

PBF INTERNATIONAL INC., as a Subsidiary Guarantor By:   /s/ John E. Luke  

Name:  John E. Luke

Title:    Treasurer

 

MARTINEZ REFINING COMPANY LLC, as a Subsidiary Guarantor By:   /s/ John E. Luke
 

Name:  John E. Luke

Title:    Treasurer

 

MARTINEZ TERMINAL COMPANY LLC, as a Subsidiary Guarantor By:   /s/ John E. Luke
 

Name:  John E. Luke

Title:    Treasurer

 

[Signature Page to Second Amendment to Senior Secured Revolving Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and a Lender
By:   /s/ William J. Wilson  

Name:  William J. Wilson

Title:    Senior Vice President

 

[Signature Page to Second Amendment to Senior Secured Revolving Credit
Agreement]



--------------------------------------------------------------------------------

[                    ], as a Lender* By:      

Name:

Title:

* Signatures on file with the Company

 

[Signature Page to Second Amendment to Senior Secured Revolving Credit
Agreement]